UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6150



JOHNNY DEAN POWELL,

                                              Plaintiff - Appellant,

          versus

STEPHEN HARRIS; STATE OF MARYLAND PUBLIC DE-
FENDERS OFFICE; STATE OF MARYLAND PROSECUTORS
OFFICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-3377-DKC)

Submitted:   October 3, 1996              Decided:   October 10, 1996

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Dean Powell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court. Powell v. Harris, No. CA-95-3377-DKC (D. Md. Dec.
21, 1995). To the extent that Appellant's claim against the Mary-

land Public Defender's Office was intended as a damage action

rather than a habeas action, we note that public defenders are not
considered state actors for § 1983 purposes; thus, no award of

damages would have been proper. Polk County v. Dodson, 454 U.S. 312

(1981). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2